DETAILED OFFICE ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election with traverse of Group I invention filed on 07 September 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Office to examine the subject matter of Groups I, II and III together, as claims in Groups II and III are dependent from Group I and recite a process of use, product, or process of making of the lipocalin mutein of Group I and are therefore linked by a single general inventive concept. 
This is not found persuasive because it is not clear what “a single general inventive concept”, as groups I-III are clearly directed to different subject matters, which can raise different issues among different groups (such as prior art and enablement issues).  Additionally, any search of the prior art in regard to one group will not necessarily reveal information related to the other groups.  For example, a search of the mutein of group I may not necessarily reveal information about the method of group II.  Additionally, a search is aimed to find references which would render the invention obvious, as well as references directed to anticipation of the invention.  Therefore, a search for one group is not adequate as to revealing references anticipating the other groups.  Thus, independent searches of relevant literature in different areas of subject matter are required for different groups, which constitute undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's further election of SEQ ID NO:8 filed on 07 September 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicant's species elections of SEQ ID NO:15, and a second lipocalin mutein of claim 201 filed on 07 September 2021 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the elections have been treated as an election without traverse (MPEP § 818.03(a)).

Applicant’s preliminary amendment filed on 07 September 2021 is acknowledged and entered.  Following the amendment, claims 190-192 and 201 are amended.    
Currently, claims 188-207 are pending, and claims 188, 190-192, 200, 201 and 203 are under consideration. Claims 189, 193-199, 202 and 204-207 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 1/29/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. application 14/442,924, is a national stage entry (371) of PCT/EP2013/074224 with the international filing date of 11/20/2013, which claims benefit of U.S. provisional application 61/727,988 filed on 11/19/2012, which is acknowledged.  

Specification 
The specification is objected to because the status of U.S. Application 14/442,924,
which has been issued as U.S. Patent No. 10,526,384, has not been updated yet.

Claims
Claim 188 is objected to for encompassing a non-elected subject matter, the mutein of SEQ ID NO:1.  The applicant is required to amend the claims to read only upon the elected invention.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extenion of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 188, 190, 191, 200, 201 and 203 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97, 99, 101-106 and 110-113 of copending Application No. 16/987,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 97, 99, 101-106 and 110-113 of ‘218 application are directed to a lipocalin mutein having at least 85% or 90% identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 2 and 45-46, and comprising the specified amino acid substitutions based on the amino acid sequence of the mature human neutrophil gelatinase-associated lipocalin (NGAL) of SEQ ID NO: 43 (claims 97, 101 and 113, for example); a composition and a kit thereof (claims 102 and 106); and the methods of using said mutein (claims 103-105); wherein the mutein can be conjugated to a compound such as a moiety that extends the serum half-life of the mutein or Fc (claims 111 and 112).  SEQ ID NO:43 of ‘218 application is 100% identical to SEQ ID NO:8 of the present invention; and SEQ ID NO:2, 45 and 46 of ‘218 application are 98.2%, 97.9% and 98.6% identical to the present SEQ ID NO:15 (see attached sequence search results below), and comprise the amino acid substitutions as that in the present claims.  As such, the claims at issue are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 200 and 201 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 200 is indefinite for the recitation “wherein the lipocalin mutein is fused at its N-terminus and/or its C-terminus to a second lipocalin mutein” because it is unclear what “fused at its N-terminus and its C-terminus to a second lipocalin mutein” is meant; for example, does it mean that a third lipocalin mutein is involved, or there are two identical second lipocalin mutein, and one at each terminus, or something else?  The metes and bounds of the claim, therefore, cannot be determined.  
The remaining claim is included in this rejection because it is dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 188, 190, 191, 200, 201 and 203 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.     
Claims 188, 190, 191, 200, 201 and 203 are directed to a polypeptide having binding specificity for IL-23p19, wherein the polypeptide is a mutein derived from the human neutrophil gelatinase-associated lipocalin (hNGAL) of SEQ ID NO:8 by at least 16 amino acid substitutions at 20 specified positions (claim 188, for example); and is a % variant (85% or 95%) of the mutein comprising the amino acid sequence of SEQ ID NO:9, 10 or 15 (claims 188, 191 and 201, for example).  As such, the claims potentially encompasses countless number of muteins of the human lipocalin of SEQ ID NO:8 due to various possible combinations of the amino acid substitutions at 20 specified positions, and the % variants.  However, the specification merely discloses 3 muteins of SEQ ID NO:8, which meet the limitations of the claims (Figure 17, for example), i.e., SEQ ID NO:9, 10 and 15; and no % variant of the mutein of SEQ ID NO: 9, 10 or 15 meeting the limitations of the claims was ever identified or particularly described.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, 0 species of the claimed % variant of the hNGAL muteins of SEQ ID NO: 9, 10 and 15 meeting the limitations of the claims was ever identified or particularly described in the specification.  In addition, the specification provides no description of structural features common to the members of these genus; and no sufficient teachings regarding the structure-function relationship of SEQ ID NO: 9, 10 and 15 other than the 20 specific amino acid substitutions, such as identification of any particular portion of SEQ ID NO: 9, 10 or 15 that must be conserved, and which 15% or 10% of the mutein sequences (in addition to the amino acids substitutions in SEQ ID NO:9, 10 or 15) can be varied while retaining the desired functional properties of the muteins (binding to IL-23p19).  The specification does not teach the structural and functional correlation of the hNGAL of SEQ ID NO: 9, 10 or 15 with respect to IL-23p19 binding activity and other related functional properties, or which 15% or 10% of the muteins (not SEQ ID NO:8) can be further varied while retaining the ability of the polypeptide to bind to IL-23p19.  Prior art has established that lipocalins, as a scaffold, can be can be reshaped/engineered in vitro by extensive amino acid replacement to create novel binding proteins with various specificities (anticalins) (for reference, see for example, Schlehuber et al., Expert Opin Biol Ther. 2005 Nov; 5(11):1453-62; provided by applicants).  Therefore, there is no way to predict whether a given variant meeting the broad structural limitations of the claims would bind to IL-23p19.  Thus, with the exception of the disclosed hNGAL muteins of SEQ ID NO: 9, 10 or 15, a skilled artisan cannot envision the detailed chemical structure of the encompassed % variants of said hNGAL muteins, therefore, conception is not achieved regardless of the complexity or simplicity of the method of making a % variant.  In view of 0 species of the claimed % variant of disclosed; the lack of description of structural features common to the members of the genus; and the lack of predictability, those of ordinary skill in the art would not have concluded that the applicant was in possession of the claimed genus of the % variant of the hNGAL muteins of SEQ ID NO: 9, 10 or 15 based on disclosure of SEQ ID NO:8.  Accordingly, the specification does not provide adequate written description of the claimed genus.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the hNGAL muteins of SEQ ID NO: 9, 10 or 15; but not the full breadth of the claims (% variants thereof having “at least 85% sequence identity” or “at least 95% sequence identity”, for example) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Conclusion:
No claim is allowed.
Claim 192 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/16/21

	

Sequence Search Results


RESULT 18
US-16-987-218-2
; Sequence 2, Application US/16987218
; Publication No. US20200377563A1
; GENERAL INFORMATION
;  APPLICANT: Pieris Pharmaceuticals GmbH
;  TITLE OF INVENTION: NOVEL SPECIFIC-BINDING POLYPEPTIDES AND USES THEREOF
;  FILE REFERENCE: 2013101-0046
;  CURRENT APPLICATION NUMBER: US/16/987,218
;  CURRENT FILING DATE: 2020-08-06
;  PRIOR APPLICATION NUMBER: US 15/312,094
;  PRIOR FILING DATE: 2016-11-17
;  PRIOR APPLICATION NUMBER: PCT/EP2015/061034
;  PRIOR FILING DATE: 2015-05-20
;  PRIOR APPLICATION NUMBER: EP 14169488.5
;  PRIOR FILING DATE: 2014-05-22
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 178
;  TYPE: PRT
;  ORGANISM: artificial
;  FEATURE:
;  OTHER INFORMATION: lipocalin mutein
US-16-987-218-2

  Query Match             98.2%;  Score 919;  DB 20;  Length 178;
  Best Local Similarity   97.8%;  
  Matches  174;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QDSTSDLIPAPPLSKVPLQQNFQDNQFHGKWYVVGEAGNLLLREDKDPRKMTATIYELKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QDSTSDLIPAPPLSKVPLQQNFQDNQFHGKWYVVGEAGNLLLREDKDPRKMTATIYELKE 60

Qy         61 DKSYNVTRVEFGVKTYKYQIGTFVPGSQPGEFTLGGIKSMPGMTSFLVRVVSTNYNQHAM 120
              ||||:||||||| ||||||||||||||||||||||||:|||||||||||||||||||||:
Db         61 DKSYDVTRVEFGAKTYKYQIGTFVPGSQPGEFTLGGIESMPGMTSFLVRVVSTNYNQHAI 120

Qy        121 VFFKYVYQNREYFEITLYGRTKELTSELKENFIRFSKSLGLPENHIVFPVPIDQAIDG 178
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VFFKYVYQNREYFEITLYGRTKELTSELKENFIRFSKSLGLPENHIVFPVPIDQAIDG 178


RESULT 34
US-16-987-218-45
; Sequence 45, Application US/16987218
; Publication No. US20200377563A1
; GENERAL INFORMATION
;  APPLICANT: Pieris Pharmaceuticals GmbH
;  TITLE OF INVENTION: NOVEL SPECIFIC-BINDING POLYPEPTIDES AND USES THEREOF
;  FILE REFERENCE: 2013101-0046
;  CURRENT APPLICATION NUMBER: US/16/987,218
;  CURRENT FILING DATE: 2020-08-06
;  PRIOR APPLICATION NUMBER: US 15/312,094
;  PRIOR FILING DATE: 2016-11-17
;  PRIOR APPLICATION NUMBER: PCT/EP2015/061034
;  PRIOR FILING DATE: 2015-05-20
;  PRIOR APPLICATION NUMBER: EP 14169488.5
;  PRIOR FILING DATE: 2014-05-22
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 45
;  LENGTH: 178
;  TYPE: PRT
;  ORGANISM: artificial
;  FEATURE:
;  OTHER INFORMATION: lipocalin mutein
US-16-987-218-45

  Query Match             97.9%;  Score 916;  DB 20;  Length 178;
  Best Local Similarity   97.8%;  
  Matches  174;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QDSTSDLIPAPPLSKVPLQQNFQDNQFHGKWYVVGEAGNLLLREDKDPRKMTATIYELKE 60
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db          1 QDSTSDLIPAPPLSKVPLQQNFQDNQFHGKWYVVGEAGNLILREDKDPRKMTATIYELKE 60

Qy         61 DKSYNVTRVEFGVKTYKYQIGTFVPGSQPGEFTLGGIKSMPGMTSFLVRVVSTNYNQHAM 120
              ||||:|||||||||| ||:|||||||||||||||||||||||||||||||||||||||||
Db         61 DKSYDVTRVEFGVKTRKYRIGTFVPGSQPGEFTLGGIKSMPGMTSFLVRVVSTNYNQHAM 120

Qy        121 VFFKYVYQNREYFEITLYGRTKELTSELKENFIRFSKSLGLPENHIVFPVPIDQAIDG 178
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VFFKYVYQNREYFEITLYGRTKELTSELKENFIRFSKSLGLPENHIVFPVPIDQAIDG 178


RESULT 16
US-16-987-218-46
; Sequence 46, Application US/16987218
; Publication No. US20200377563A1
; GENERAL INFORMATION
;  APPLICANT: Pieris Pharmaceuticals GmbH
;  TITLE OF INVENTION: NOVEL SPECIFIC-BINDING POLYPEPTIDES AND USES THEREOF
;  FILE REFERENCE: 2013101-0046
;  CURRENT APPLICATION NUMBER: US/16/987,218
;  CURRENT FILING DATE: 2020-08-06
;  PRIOR APPLICATION NUMBER: US 15/312,094
;  PRIOR FILING DATE: 2016-11-17
;  PRIOR APPLICATION NUMBER: PCT/EP2015/061034
;  PRIOR FILING DATE: 2015-05-20
;  PRIOR APPLICATION NUMBER: EP 14169488.5
;  PRIOR FILING DATE: 2014-05-22
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 46
;  LENGTH: 178
;  TYPE: PRT
;  ORGANISM: artificial
;  FEATURE:
;  OTHER INFORMATION: lipocalin mutein
US-16-987-218-46

  Query Match             98.6%;  Score 923;  DB 20;  Length 178;
  Best Local Similarity   98.3%;  
  Matches  175;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDSTSDLIPAPPLSKVPLQQNFQDNQFHGKWYVVGEAGNLLLREDKDPRKMTATIYELKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||:|
Db          1 QDSTSDLIPAPPLSKVPLQQNFQDNQFHGKWYVVGEAGNLLLREDKDPRKMTATIYELRE 60

Qy         61 DKSYNVTRVEFGVKTYKYQIGTFVPGSQPGEFTLGGIKSMPGMTSFLVRVVSTNYNQHAM 120
              ||||:||||||||||||||||||||||||||||||||||||||||||||||||:||||||
Db         61 DKSYDVTRVEFGVKTYKYQIGTFVPGSQPGEFTLGGIKSMPGMTSFLVRVVSTDYNQHAM 120

Qy        121 VFFKYVYQNREYFEITLYGRTKELTSELKENFIRFSKSLGLPENHIVFPVPIDQAIDG 178
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VFFKYVYQNREYFEITLYGRTKELTSELKENFIRFSKSLGLPENHIVFPVPIDQAIDG 178